


Exhibit 10.4.9 (a)




FIRST AMENDMENT OF EMPLOYMENT AGREEMENT




This First Amendment of Employment Agreement ("First Amendment") is made this
30th day of June, 2011 (the "First Amendment Date") between the following
parties ("Parties"):


(i)
Bank of Texas, a division of BOKF, NA (the “Bank”); and,

(ii)
Norman P. Bagwell, an individual currently residing in Dallas, Texas (the
"Executive").



Bank and Executive, in consideration of the promises and covenants set forth
herein (the receipt and adequacy of which are hereby acknowledged) and intending
to be legally bound hereby, agree as follows:


(1)
Purpose of This Agreement. Reference is hereby made to that certain Employment
Agreement April 4, 2008 between Bank of Texas, National Association and
Executive (the “Employment Agreement”). Effective January 1, 2011, Bank of
Texas, National Association was merged into BOKF, NA and became an operating
division of BOKF, NA doing business as Bank of Texas. As used in this First
Amendment and in the Employment Agreement as amended by this First Amendment,
the term “Bank” shall mean Bank of Texas, the operating division of BOKF, NA.
The Bank is a national association organized under the National Bank Act. The
purpose of this First Amendment is to extend the Employment of Executive
pursuant to the Employment Agreement. All defined terms used in this First
Amendment shall have the meaning ascribed to them in the Employment Agreement
unless otherwise defined herein.

 
(2)
Term of Employment. Existing Paragraph 4 of the Employment Agreement is hereby
deleted in its entirety and there is hereby substituted therefore the following:



The term (the “Term”) of Executive's employment (“Employment”) pursuant to this
Agreement shall commence on July 7, 2008 (the "Commencement") and shall continue
thereafter provided that, upon ninety days prior written notice, either Party
may terminate this Agreement effective on or after the sixth anniversary date of
the Commencement. Executive shall report for work full-time on the Commencement.


(3)
Provisions Respecting Incentive Compensation.    For sake of clarity, Executive
acknowledges that, in lieu of the provisions respecting incentive compensation
set forth in Paragraphs 3(c)(ii)(D) and (E) of the Employment Agreement,
Executive shall be eligible for incentive compensation as provided the BOK
Financial Corporation 2003 Executive Incentive Plan (the “Executive Incentive
Plan”) as amended and restated (for the Chief Executive Officer and for direct
reports to the Chief Executive Officer) dated March 25, 2003 (amended and
restated on April 29, 2008, April 27, 2010 and April 26, 2011) and that certain
BOK Financial Corporation Independent Compensation Committee True-Up Plan dated
April 26, 2011 respecting the Executive Incentive Plan.



(4)
Miscellaneous Provisions.     The Miscellaneous Provisions of Paragraph 13 of
the Employment Agreement shall apply to this First Amendment.









--------------------------------------------------------------------------------




Dated as of the First Amendment Date.
BANK OF TEXAS (a division of BOKF, NA)



By: ______________________________________


                        
EXECUTIVE


__________________________________________
Norman P. Bagwell




